DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 07/19/2021.
Claims 1-11 are pending. 
Claims 1, 3 and 5-8 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. Applicant argues regarding claim 6 that Aoyama does not teach or suggest the limitation "a sensor which is connected to the position sensor in series under a control of a motor control apparatus".  Examiner respectfully di.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 3 and 5-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/587,061 in view of Yoshiura et al. (US 2011/0169441). Current application 16/587059 claims are similar claims in allowed case 16587061.  I 
Current application 16587059
Application 16587061
1. (Currently Amended) A motor control apparatus comprising:


1. (Currently Amended) A motor control system configured to control a plurality of
motors, the system comprising:




a plurality of motor control circuitries each of which controls a
motor corresponding to each of the motor control circuitries;

a plurality of motor control apparatuses each of which is configured to control at least
one of the plurality of motors;
a plurality of position detectors each of which corresponds to each of the plurality of
motors and each of which is configured to detect position information of each of the plurality of
motors;

motor control apparatus among the plurality of motor control apparatuses; and


plurality of position detectors which are connected in series under a control of the motor control
apparatus and which are configured to detect position information of the motor or position
information of a mechanical apparatus to be driven by the motor;
a non-volatile memory in which the identification information is stored in association
with each of the motor control circuitries, and


the first motor control apparatus being configured to transfer the position information of
the plurality of motors read out from the plurality of position detectors to other motor control
apparatuses among the plurality of motor control apparatuses, wherein

the plurality of position detectors comprising:
a position detector to detect the position information of the motor; and
an external position detector to detect the position information of the


at least one first position detector which detects position information of a first
motor corresponding to the first motor control apparatus; and

other motor corresponding to a second motor control apparatus included in the other motor
control apparatuses,
one of the at least one first position detector is directly connected to the first motor
control apparatus, and
the at least one second position detector is not directly connected to the first motor
control apparatus and the second motor control apparatus, and the at least one second position
detector is directly connected to at least another position detector of the plurality of position
detectors.

(see Yoshiura; para 65).  Independent claims 3, 7 and 8 is similar to independent claim 1 and in comparison to claim 1 of allowed case 16587061.  


Application 16587061
5. (Currently Amended) A motor control method comprising:



automatically acquiring identification information of each of a plurality of position detectors connected in series under a control of the motor control apparatus and to detect position
information of a motor or position information of a mechanical apparatus to be driven by the
motor, the plurality of position detectors comprising:

a position detector to detect the position information of the motor; and an external position detector to detect the position information of the mechanical apparatus; and
storing the acquired identification information in a non-volatile memory in association with the motor.



automatically acquiring identification information of a position detector configured to
detect position information of the motor or position information of a mechanical apparatus
configured to be driven by the motor;

automatically acquiring identification information of a sensor which is connected to the
position sensor in series under a control of a motor control apparatus and which is configured to
detect first information relating to at least one of the mechanical apparatus and the motor, the
first information being other than the position information of the motor; and storing the acquired identification information and the motor in a non-volatile memory in
association with each other, by the motor control apparatus.

control a plurality of motors, the method comprising:

detecting position information of one of the plurality of motors, which corresponding to
each of a plurality of position detectors by each of the plurality of position detectors; and

transferring position information of the plurality of motors to other motor control
apparatuses in the plurality of motor control apparatuses by a first motor control apparatus in the plurality of motor control apparatuses, the position information being read out from all of the plurality of position detectors, and all of the plurality of position detectors being connected in
series under a control of the first motor control apparatus, wherein

the plurality of position detectors includes:

motor corresponding to the first motor control apparatus; and
at least one second position detector which detects position information of an
other motor corresponding to a second motor control apparatus included in the other motor
control apparatuses,
one of the at least one first position detector is directly connected to the first motor
control apparatus, and
the at least one second position detector is not directly connected to the first motor
control apparatus and the second motor control apparatus, and the at least one second position
detector is directly connected to at least another position detector of the plurality of position
detectors.

controlling at least one of the plurality of motors by each of a plurality of motor control
apparatuses;


    




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aoyama et al. (US 2004/0207357).

Re claim 6, Aoyama teaches (Figures 1-3) a motor control method comprising: 
automatically acquiring identification information (para 25) of a position detector (40-43 and S1-S8) configured to detect position information of the motor (30; para 6) or position information of a mechanical apparatus configured to be driven by the motor (para 7-9 and 23 and 25);
automatically acquiring identification information (para 25) of a sensor (S1-S8) which is connected to the position sensor in series under a control of a motor control apparatus (Fig. 2) and which is configured to detect first information relating to at least one of the mechanical apparatus and the motor (para 7-9 and 23), the first information being other than the position information of the motor; and
(11, numerical control section; data table) the acquired identification information and the motor in a non-volatile memory (11, numerical control section; data table) in association with each other, by the motor control apparatus (para 24).

Re claim 10, Aoyama teaches the motor control method according to claim 6, wherein the first information includes at least one of:
a temperature of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”); a torque of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim 1, 3 and 5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2004/0207357) in view of Yoshiura et al. (US 2011/0169441).

Re claim 1, Aoyama teaches (Figures 1-3) a motor control apparatus comprising:
a circuitry (amplifiers 20-23 and interface units 50-51) configured to automatically acquire identification information (para 25) of each of a plurality of position detectors (S1-S8) which are connected in series (Fig.2 S1-S4) under a control of the motor control apparatus and which are configured to detect position information of the motor or position information of a mechanical apparatus to be driven by the motor (para 7-9 and 23); 
and
the plurality of position detectors comprising:
a position detector (40-43) to detect the position information of the motor (para 6); and an external position detector (S1-S8) to detect the position information of the mechanical apparatus (para 9).
but fails to explicitly teach a plurality of motor control circuitries (10; para 4) each of which controls a motor (30; para 6) corresponding to each of the motor control circuitries; a non-volatile memory (11, numerical control section) in which the identification information is stored in association with each of the motor control circuitries (para 24).
Yoshiura teaches (Figures 1-5) a plurality of motor control circuitries (3 and 4; para 32) each of which controls a motor (5 and 6; para 32) corresponding to each of the motor control circuitries (para 32); a non-volatile memory (23) in which the identification information is stored in association with each of the motor control circuitries (para 47-48).
(see Yoshiura; para 6).


Re claim 3, Aoyama teaches (Figures 1-3) a motor control apparatus comprising:
a circuitry (amplifiers 20-23 and interface units 50-51) configured to automatically acquire identification information (para 25) of each of a position detector (S1-S8) and a sensor connected in series (Fig.2 S1-S4) under a control of the motor control apparatus (para 7-9 and 23);
the position detector (40-43) configured to detect position information of the motor or position information of a mechanical apparatus to be driven by the motor (para 6); and the sensor (S1-S8) configured to detect first information relating to at least one of the motor and the mechanical apparatus configured to be driven by the motor (para 9), the first information being other than the position information of the motor (para 9).
but fails to explicitly teach a plurality of motor control circuitries each of which controls a motor corresponding to each of the motor control circuitries; a non-volatile memory in which the identification information is stored in association with each of the motor control circuitries.
Yoshiura teaches (Figures 1-5) a plurality of motor control circuitries (3 and 4; para 32) each of which controls a motor (5 and 6; para 32) corresponding to each of the motor control circuitries (para 32)s; a non-volatile memory (23) in which the identification information is stored in association with each of the motor control circuitries (para 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura to provide effectively drive the motors (see Yoshiura; para 6).

Re claim 5, Aoyama teaches (Figures 1-3) a motor control method comprising: 
automatically acquiring identification information (para 25) of each of a plurality of position detectors (40-43 and S1-S8) connected in series under a control of the motor control apparatus and to detect position information of a motor (30; para 6) or position information of a mechanical apparatus to be driven by the motor (para 7-9 and 23), the plurality of position detectors comprising:
a position detector (40-43) to detect the position information of the motor (para 6); and an external position detector (S1-S8) to detect the position information of the mechanical apparatus (para 9); 
but fails to explicitly teach and storing the acquired identification information in a non-volatile memory in association with the motor.
Yoshiura teaches (Figures 1-5) and storing (23) the acquired identification information in a non-volatile memory (23) in association with the motor (para 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura to provide effectively drive the motors (see Yoshiura; para 6).

Re claim 7, Aoyama teaches (Figures 1-3) a motor control system comprising:
a plurality of position detectors (S1-S8) connected in series under a control of the motor control apparatus (Fig. 2) and configured to detect position information of the motor or position information of a mechanical apparatus configured to be driven by the motor (para 7-9 and 23); 
the motor control apparatus configured to automatically acquire identification information of each of the plurality of position detectors (para 7-9 and 23) and 
the plurality of position detectors comprising:
(40-43) to detect the position information of the motor (para 6); and an external position detector (S1-S8) to detect the position information of the mechanical apparatus (para 9).
but fails to explicitly teach a motor control apparatus including a plurality of motor control circuitries (10; para 4) each of which controls a motor (30; para 6) corresponding to each of the motor control circuitries; to store the identification information in the non-volatile memory (11, numerical control section; data table) in association with the motor control circuitries (para 24).
Yoshiura teaches (Figures 1-5) a motor control apparatus including a plurality of motor control circuitries (3 and 4; para 32) each of which controls a motor (5 and 6; para 32) corresponding to each of the motor control circuitries (para 32); to store the identification information in the non-volatile memory (23) in association with the motor control circuitries (para 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura to provide effectively drive the motors (see Yoshiura; para 6).

Re claim 8, Aoyama teaches (Figures 1-3) a motor control system comprising:
a mechanical apparatus configured to be driven by the motor (para 7-9);
a position detector (40-43 and S1-S8) configured to detect position information of the motor or position information of the mechanical apparatus (para 7-9 and 23);
a sensor (S1-S8) configured to detect first information relating to at least one of the mechanical apparatus and the motor (para 7-9 and 23), the first information being other than the position information of the motor (para 7-9 and 23); and
the motor control apparatus comprising: a circuitry configured to automatically acquire identification information of the position detector (40-43 and S1-S8) and identification information of (S1-S8), the position detector and the sensor being connected in series (Fig. 2) under a control of the motor control apparatus (para 7-9 and 23); and
but fails to explicitly teach a motor control apparatus including a plurality of motor control circuitries each of which controls a motor corresponding to each of the motor control circuitries; store the identification information and the motor control circuitries in a non-volatile memory in association with the motor control circuitries.
Yoshiura teaches (Figures 1-5) a motor control apparatus including a plurality of motor control circuitries (3 and 4; para 32) each of which controls a motor (5 and 6; para 32) corresponding to each of the motor control circuitries (para 32); store (23) the identification information and the motor control circuitries in a non-volatile memory (23) in association with the motor control circuitries (para 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura to provide effectively drive the motors (see Yoshiura; para 6).

Re claim 9, Aoyama in view of Yoshiura teaches the motor control apparatus according to claim 3, wherein the first information includes at least one of:
a temperature of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”); a torque of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).

Re claim 11, Aoyama in view of Yoshiura teaches the motor control system according to claim 8, wherein the first information includes at least one of:
a temperature of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”);
a torque of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (see Aoyama; para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).


Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2004/0207357) in view of Yoshiura et al. (US 2011/0169441) as applied to claim 1 above, and further in view of Kessler et al. (US 2008/0017245).

Re claim 2, Aoyama in view of Yoshiura teaches the motor control apparatus according to claim 1, wherein
the circuitry is configured to
but fails to explicitly teach compare the identification information of the plurality of position detectors which has been acquired from the plurality of position detectors to the identification information of the plurality of position detectors which has been stored in the non-volatile memory, and
determine whether the position detectors operate in association with the motor control circuitries and/or whether a connection configuration of the plurality of position detectors is not changed.
Kessler teaches (Figures 1-3) compare (paras 13, 21) the identification information (paras 13, 21) of the plurality of position detectors (12) which has been acquired from the plurality of position detectors (12) to the identification information (para 35) of the plurality of position detectors which has been stored in the non-volatile memory (23, para 30), and
determine whether the position detectors operate in association with the motor control circuitries and/or whether a connection configuration of the plurality of position detectors is not changed (para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura further with that taught by Kessler to reduce the configuration complexity (see Kessler; para 3).

Re claim 4, Aoyama in view of Yoshiura teaches the motor control apparatus according to claim 3, wherein

but fails to explicitly teach compare the identification information of the position detector and identification information of the sensor which have been acquired from the position detector and the sensor, respectively, to identification information of the position detector and the identification information of the sensor which have been stored in the non-volatile memory, and
determine whether the position detector and the sensor operate in association with the motor control circuitries and/or whether a connection configuration of the position detector and the sensor is not changed.
Kessler teaches (Figures 1-3) compare (paras 13, 21) the identification information (paras 13, 21) of the position detector (12) and identification information of the sensor which have been acquired from the position detector (12) and the sensor (para 35), respectively, to identification information (para 13 and 21) of the position detector and the identification information of the sensor which have been stored in the non-volatile memory (23, para 30), and
determine whether the position detector and the sensor operate in association with the motor control circuitries and/or whether a connection configuration of the position detector and the sensor is not changed (para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Aoyama with that taught by Yoshiura further with that taught by Kessler to reduce the configuration complexity (see Kessler; para 3).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846